Opinion filed November 30, 2006 















 








 




Opinion filed November 30, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-98-00078-CV 
                                                    __________
 
            DON
FRANKUM D/B/A ONE, TWO, THREE VIDEO,
Appellant
 
                                                             V.
 
                      SIGHT
& SOUND DISTRIBUTORS, INC., Appellee
 

 
                                  On
Appeal from the County Court at Law No. 1
 
                                                           Collin
County, Texas
 
                                                 Trial
Court Cause No. 1-621-95
 

 
                                             M
E M O R A N D U M   O P I N I O N
On November 1, 2006, the clerk of this court wrote
the parties and requested that appellant respond within fifteen days showing
grounds for continuing this appeal. 
There has been no response to our letter of November 1, 2006.
Therefore, this appeal is dismissed for want of
prosecution.
 
PER CURIAM
November 30, 2006
Panel
consists of:  Wright, C.J, 
McCall, J., and Strange, J.